IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-70,510-01, WR-70,511-01, WR-70,512-01, AND WR-70,513-01


IN RE SUZANNE KRAMER




JUDGMENT OF CONTEMPT
IN CASES OF JUAN CASTILLO, JOE LUNA, RONNIE NEAL, AND
CHRISTOPHER YOUNG
BEXAR COUNTY


Per Curiam.  Hervey, J. not participating.

O R D E R



	In August 2008, this Court learned that Suzanne Kramer had failed to timely file
Article 11.071 writ applications in the cases of Ex parte Castillo, No. WR-70,510-01, Ex
parte Luna, No. WR-70,511-01, Ex parte Neal, No. WR-70,512-01, and Ex parte Young, No.
WR-70-513-01.  On October 1, 2008, the Court issued orders in Luna, Neal, and Young.  In
each case, the Court held Kramer in contempt pursuant to Article 11.071, § 4A, and fined her
$250.00.  Also in each case, the Court gave her 30 days to pay the fine owed to this Court. 
On April 22, 2009, this Court issued an order in the Castillo case holding Kramer in
contempt in that case and ordering her to pay a $250.00 fine.
	On December 7, 2009, this Court issued an order to appear and show cause
commanding the said Suzanne Kramer to appear before this Court on December 16, 2009,
at 9:00 a.m. to offer any explanation she may have for failing to comply and to address any
questions propounded by the Court about the matter.   The Court was called to order and the
cases called.  The said Suzanne Kramer failed to appear and is in contempt of this Court.
 THEREFORE, IT IS THE ORDER OF THIS COURT that capias issue forthwith
for the said Suzanne Kramer and that she be seized and safely held by being placed in
confinement in any county jail or other lockup within the State of Texas in order to ensure
her appearance before this Court when it next convenes.
 IT IS SO ORDERED THIS THE 16th DAY OF DECEMBER, 2009.

						PER CURIAM
EN BANC
DO NOT PUBLISH